          Case 6:17-bk-14132-WJ                   Doc 51 Filed 04/29/20 Entered 04/29/20 17:55:12                                       Desc
                                                   Main Document    Page 1 of 2



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Eddie R. Jimenez (SBN 231239)
 ejimenez@aldridgepite.com
 Laurel I. Handley (CA SBN 231249)
 lhandley@aldridgepite.com
 ALDRIDGE PITE, LLP
 4375 Jutland Drive, Suite 200
 P.O. Box 17933
 San Diego, CA 92177-0933
 Telephone: (858) 750-7600
 Facsimile: (619) 590-1385




      Attorney for: Creditor Sacor Financial Inc.

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 17-BK-14132
 JUANA NAREDO ROMO,                                                           CHAPTER: 7


                                                                                      NOTICE OF OBJECTION TO CLAIM

                                                                              DATE: 06/09/2020
                                                                              TIME: 1:00 pm
                                                                              COURTROOM: 304
                                                                              PLACE: 3420 Twelfth Street, Suite 384
                                                                                      Riverside, CA 92501-3819

                                                              Debtor(s).

1. TO (specify claimant and claimant’s counsel, if any): All Parties and their Attorneys of Record

2. NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim #Exemptio ) filed
   in the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying the
   claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
    IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
    RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.
Date: 04/29/2020                                                                   Aldridge Pite, LLP
                                                                                   Printed name of law firm

                                                                                   /s/ Eddie R. Jimenez
                                                                                   Signature
Date Notice Mailed: 04/29/2020                                                     Eddie R. Jimenez
                                                                                   Printed name of attorney for objector

           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                       F 3007-1.1.NOTICE.OBJ.CLAIM
        Case 6:17-bk-14132-WJ                   Doc 51 Filed 04/29/20 Entered 04/29/20 17:55:12                                       Desc
                                                 Main Document    Page 2 of 2



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 4375 Jutland Drive, San Diego, CA 92117


A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
04/29/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 Debtor's Counsel: Mark S Martinez: mark@martinezlawcenter.com, admin@martinezlawcenter.com; H Christopher
 Coburn hccoburn@gmail.com; Trustee: Karl T Anderson: 2edansie@gmail.com, kanderson@ecf.axosfs.com; Lynda T
 Bui: lbui@shulmanbastian.com, ecf.filings@shbllp.com; Brandon J Iskander: biskander@shulmanbastian.com,
 avernon@shulmanbastian.com

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 04/29/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Debtor: Juana Naredo Romo, 19526 Lurin Ave., Riverside, CA 92508




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 04/29/2020        Meliza Hernandez                                                  /s/ Meliza Hernandez
 Date                      Printed Name                                                     Signature




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
